Judgment unanimously affirmed. Memorandum: The record reflects that, as part of his plea bargain, defendant made a voluntary, knowing and intelligent waiver of his right to appeal (see, People v Moissett, 76 NY2d 909; People v Seaberg, 74 NY2d 1). Defendant has raised no "categories of appellate claims” that survive his waiver (People v Callahan, 80 NY2d 273, 280; see, People v Saunders, 190 AD2d 1092). In any event, were we to review the merits of the claims raised by defendant, we would find them to be lacking in merit. (Appeal from Judgment of Supreme Court, Erie County, Kasler, J.—Robbery, 1st Degree.) Present—Denman, P. J., Balio, Lawton, Fallon and Davis, JJ.